ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PART I, TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of Appeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

 

Short Case Style; CONSUMER FINANCIAL PROTECTION BUREAU. yg OCWEN FINANCIAL CORPORATION, ET AL.
District Court No.:_17-80495-ClV-MARRA Date Notice of Appeal Filed: 30 JULY 2019 Court of Appeals No.:

 

(If Available)

CHOOSE ONE: ONohearing i No transcript is required for appeal purposes LI All necessary transcript(s) on file
1 1AM ORDERING A TRANSCRIPT OF THE FOLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:

 

 

HEARING DATE(S) JUDGE/MAGISTRATE COURT REPORTER NAME(S)
0 Pre-Trial
OT SC.
C Sentence
UO Plea

ANGELA E. NOBLE

C) Other. CLERK U.S. DIST. CT.
METHOD OF PAYMENT:

i@ I CERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

CRIMINAL JUSTICE ACT. Attached for submission to District Judge/Magistrate is my completed CJA Form 24 requesting authorization
for government payment of transcript. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY AUTHORIZED ~
in ltem 13 on CJA Form 24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal; Jury Instructions. ]

Ordering Counsel/Party, JOANNA BURKE AND JOHN BURKE

 

 

 

 

Name of Finm: PRO SE INTERVENORS
Street Address/P.O. Box: 46 KINGWOOD GREENS DR
City/State/Zip Code: KINGWOOD, TEXAS, 77339 Phone No.: 2818129591

J certify that I have completed and filed PART I with the District Court Clerk and the Court of Appeals Clerk, sent a copy to the appropriate Court
Reporter(s) if ordering a transcript, and served all parties.

| \/
PART IL. COURT REPORTER ACKNOWLEDGMENT
Court Reporter to complete and file with the District Court Clerk within 14 days of receipt. The Court Reporter shall send a copy to
the Court of Appeals Clerk and to all parties.
Date Transcript Order received:
C1 Satisfactory arrangements for paying the cost of the transcript were completed on:
C} Satisfactory arrangements for paying the cost of the transcript have not been made.
No. of hearing days: Estimated no. of transcript pages: Estimated filing date:
DATE: SIGNED: : Phone No.:
NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtains an extension of time to file the transcript.

DATE; 30 JULY 2018 SIGNED:

 

 

Attomey for: INTERVENOR-APPLICGANTS BURKE

 

 

PART II. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Court
Reporter shall send a copy to the Court of Appeals Clerk on the same date.

This is to certify that the transcript has been completed and filed with the district court on (date):

 

Actual No. of Volumes and Hearing Dates:

Date: Signature of Court Reporter:

 
Joanna Burke and John Burke
46 Kingwood Greens Dr.,
Kingwood, TX, 77339

Tel: (281) 812-9591.

' Fax: (866) 705-5076

Email; kajongwe@gmail.com

July 30, 2019

Clerk of Court

United States District Court
Southern District of Florida
West Palm Beach Division

Paul G. Rogers Federal Building
and U.S. Courthouse

701 Clematis Street, Room 202
West Palm Beach, FL 33401

For the atin of:
The Hon. Judge Kenneth A. Marra —

Dear Hon. Judge Marra

Civil Action No. 17-80495-CIV-MARRA
CONSUMER FINANCIAL PROTECTION BUREAU vs.
OCWEN FINANCIAL CORPORATION

We received your lawless and unconstitutional Order [Doc. 411] which did not even
have the common courtesy to refer to us, senior citizens, civilians, “non prisoners” and
human beings, by our names at any time — which is a first from any court— and which
is duly noted.

We now attach;

(i) Notice of Appeal.
(ii) Eleventh Circuit Information Transcript form.

(iii) Please advise where and whom the appeal fee should be made payable to
when acknowledging and processing our appeal application.
Sincerely

en

Joanna Burke & John Burke
Pro Se, Intervenor-Applicants
46 Kingwood Greens Dr.,
Kingwood, TX, 77339 _

Tel: (281) 812-9591

Fax: (866) 705-5076

Email; kajongwe@gmail.com

“Man's inhumanity to man makes countless thousands mourn!
- Robert Burns, Scottish Poet.
